TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00106-CR



Jeffrey Fields, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-2004-904170, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
Ms. Sally King, the official court reporter, and Ms. Cathy Mata are jointly responsible
for preparing the reporter’s record in this appeal.  The Court previously extended the time for filing
the record to July 21, 2006.  The Clerk has now received a letter from Ms. Mata requesting that the
deadline be extended to September 18, 2006.
Ms. Cathy Mata is ordered to tender for filing that portion of the reporter’s record for
which she is responsible no later than September 18, 2006.  No further extension of time will be
granted.
It is ordered June 30, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish